     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 1 of 10


 1
     BENJAMIN CLOWARD, ESQ.
 2   Nevada Bar No. 11087
     SAMANTHA A. MARTIN, ESQ.
 3
     Nevada Bar No. 12998
 5   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 6   Las Vegas, Nevada 89101
 7
     Telephone: (702) 444-4444
     Fax: (702) 444-4455
 8   E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
 9
                                 UNITED STATE DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11

12    ROBERT ANSARA, as Special                  )    CASE NO.: 2:19-CV-01394-GMN-VCF
      Administrator of the estate of D.B., born  )
13    December 18, 2015 and died August 15,      )    STIPULATION AND ORDER TO
      2017 and GABRIELLE BRANON-                 )    EXTEND DISCOVERY (Third
14
      CHESLEY, individually, as the Natural      )    Request)
15    Mother of D.B., DAVID BANKS,               )
      individually and as the Natural Father of  )
16    D.B.,                                      )
                                                 )
17                     Plaintiffs,               )
18                                               )
      v.                                         )
19                                               )
      GLORIA MALDONADO, individually;
                                                 )
20    AUDRA GUITERREZ, individually;
                                                 )
      CLARK COUNTY, a Political Subdivision
21                                               )
      of the State of Nevada, DOE individuals I-
                                                 )
22    XX; ROE CLARK COUNTY
                                                 )
      DEPARTMENT OF FAMILY SERVICES
                                                 )
23    EMPLOYEES I-XX, individually and in
                                                 )
      their official capacities; TROPICANA DE,
24                                               )
      LLC, d/b/a SIEGAL SUITES OF
                                                 )
25    TROPICANA, a Foreign Limited Liability
                                                 )
      Corporation; AND DOE SECURITY
                                                 )
26    COMPANY and ZOE CORPORATIONS
                                                 )
      XXI-XXX,
27                                               )
                       Defendants.               )
28
      ____________________________________ )



                                                  1
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 2 of 10


 1          IT IS HEREBY STIPULATED by and between the parties that discovery shall be
 2   extended two hundred and forty (240) days until December 10, 2021.
 3          This litigation arose out of an alleged wrongful death that occurred on August 15, 2017.
 5   The parties have engaged in extensive motion work during the pendency of this litigation, as
 6   summarized below:
 7                 1.     Plaintiffs filed their original Complaint on (ECF No. 5) on August 14,
 8                        2019.
 9                 2.     A First Amended Complaint (ECF No. 5) was filed on August 15, 2019.
10                 3.     Defendant Tropicana DE, LLC filed their Motion to Dismiss (ECF No. 16)
11                        on September 9, 2019.
12                 4.     Plaintiffs filed their Opposition to Defendant Tropicana’s Motion (ECF
13                        No. 21) on September 30, 2019.
14                 5.     Defendant Tropicana filed their Reply (ECF no. 28) thereto on October 7,
15                        2019.
16                 6.     Plaintiffs filed a Motion for leave to file a Second Amended Complaint
17                        (ECF no. 31) on October 8, 2019.
18                 7.     Defendant Richard Whitley filed a Motion to Dismiss (ECF No. 41) on
19                        October 24, 2019.
20                 8.     Defendants Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
21                        Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s
22                        Motion to Dismiss (ECF No. 42); and their Separate Motion to Dismiss
23                        (ECF No.45) on October 31, 2019.
24                 9.     Plaintiffs filed an Opposition (ECF No. 48) to Richard Whitley’s Motion
25                        to Dismiss on November 8, 2019.
26                 10.    Defendant Richard Whitley filed a Reply to Plaintiff’s Opposition (ECF
27                        No. 50) on November 13, 2019.
28                 11.    Defendant Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
                          Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s


                                                   2
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 3 of 10


 1                     Reply to Response to Motion to Dismiss (ECF. No. 52) on November 14,
 2                     2019.
 3               12.   Defendant Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
 5                     Yolanda King and Tim Burch filed their Reply to Plaintiffs’ Opposition to
 6                     Dismiss Plaintiffs’ First Amended Complaint (ECF no. 56) on November
 7                     26, 2019.
 8               13.   The Court entered an Order (ECF No. 63) regarding the Motions to
 9                     Dismiss filed by all Defendants (ECF Nos. 16, 41, and 45) as well as
10                     Plaintiffs Motion to Amend (ECF No. 31) on May 7, 2020. In that Order,
11                     the Court granted in part and denied in part Defendants’ Motions as well
12                     as Plaintiffs’ Motion to Amend. Specifically, the Court held that the claims
13                     against the Defendants were dismissed without prejudice but that
14                     Plaintiffs’ Motion to Amend was granted in part and denied in part. ECF
15                     No. 63 P. 20:1-20. Plaintiffs were awarded twenty-one (21) days from the
16                     date of the Order to file a Second Amended Complaint.
17               14.   Plaintiffs filed their Second Amended Complaint (ECF No. 64) on May
18                     28, 2020.
19               15.   A Stipulation and Order of Dismissal of Defendants Yolanda King and
20                     Timothy Burch with Prejudice was signed and entered on June 5, 2020
21                     (ECF No. 69).
22               15.   Defendant Tropicana filed their Motion to Dismiss Plaintiffs’ Second
23                     Amended Complaint (ECF No. 70) on June 11, 2020.
24               16.   Defendant Clark County, et. al., filed their Motion to Dismiss Plaintiffs’
25                     Second Amended Complaint (ECF No. 72) on June 25, 2020.
26               17.   The Stipulation and Order for Extension to Respond to Defendant
27                     Tropicana DE, LLC Motion to Dismiss (ECF No. 74) was entered on June
28                     26, 2020. This stipulation granted Plaintiffs until July 27, 2020 to Oppose
                       Defendant’s Motion.


                                                3
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 4 of 10


 1               18.   A second Stipulation and Order for Extension of Time was entered in to
 2                     by Plaintiffs and counsel for Defendant Tropicana.      This Stipulation
 3                     extended Plaintiffs time to oppose Defendant’s Motion to Dismiss
 5                     Plaintiffs Second Amended Complaint from July 27, 2020 until September
 6                     10, 2020. This Order was entered on July 21, 2020 (ECF No. 82).
 7               19.   On July 23, 2020, the Court entered an Order on the Stipulation for
 8                     Extension to Respond to Defendant Clark County et. al.’s Motion to
 9                     Dismiss Plaintiffs Second Amended Complaint (ECF No. 84). This Order
10                     granted Plaintiffs an extension until August 31, 2020 to respond to said
11                     Motion.
12               20.   On August 31, 2020, the Court entered an Order extending discovery -
13                     second request (ECF No. 86).
14               21.   On September 1, 2020, Plaintiffs’ Response to Motion to Dismiss was filed
15                     (ECF No. 87).
16               22.   On September 3, 2020, the Court entered an Order re extension of time
17                     (First Request) to Reply re Motion to Dismiss, (ECF No 88).
18               23.   On September 9, 2020, Plaintiffs filed Response to Motion to Dismiss
19                     (ECF No. 90).
20               24.   On September 9, 2020, Plaintiffs filed Motion to Amend Complaint (ECF
21                     No. 91).
22               25.   On September 11, 2020, The Court entered Order regarding Defendant
23                     Tropicana De, LLC’s Stipulation for Substitution of Attorneys (ECF No.
24                     93).
25               26.   On September 16, 2020, Defendant Tropicana De, LLC filed a Reply
26                     regarding Motion to Dismiss (ECF No. 94).
27               27.   On September 23, 2020, Defendant filed Response to Motion to Amend
28                     Complaint (ECF No. 95).




                                               4
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 5 of 10


 1               28.   On September 25, 2020, the Court entered an Order granting Extend
 2                     Deadlines to Reply to Motion to Dismiss (ECF No. 97).
 3               29.   On October 5, 2020, the Court entered an Order granting Stipulation to
 5                     Extend Deadline to Reply to Motion to Amend Complaint. (ECF No. 99)
 6               30.   On October 5, 2020, Plaintiffs filed a Reply regarding Motion to Amend
 7                     (ECF No. 100).
 8               31.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
 9                     Maldonado filed a Response to Motion to Amend (ECF No. 101).
10               32.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
11                     Maldonado filed a Reply regarding Motion to Dismiss (ECF No. 102).
12               33.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
13                     Maldonado filed a Motion to Leave to File Exhibits Under Seal (ECF No.
14                     103).
15               34.   On October 15, 2020, the Court entered an Order granting Stipulation to
16                     file Reply re Motion to Amend (ECF No. 106).
17               35.   On November 10, 2020, the parties filed a Joint Status Report (ECF No.
18                     108)
19               36.   On November 20, 2020, the Court entered an Order granting Stipulation
20                     for Extension of Time (Second Request) to Reply to Plaintiffs’
21                     Countermotion to Amend Complaint (ECF No. 111).
22               37.   On November 20, 2020, Plaintiffs filed a Reply re Motion to Amend (ECF
23                     No. 112).
24               38.   On February 22, 2021, the Court entered an Order Denying Defendant
25                     Tropicana’s Motion to Dismiss, Granting in Part and Denying in Part
26                     Clark County Defendants’ Motion to Dismiss, Granting Clark County
27                     Defendants’ Motion for Leave to File, and Denying without prejudice
28                     Plaintiff’s Motion to Amend (ECF No. 113).




                                               5
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 6 of 10


 1                  39.     On March 8, 2021, Defendant Tropicana De, LLC filed Answer to Second
 2                          Amended Complaint (ECF No. 114).
 3                  40.     On March 9, 2021, Defendants Clark County, Audra Gutierrez, Gloria
 5                          Maldonado filed Answer to Second Amended Complaint (ECF No. 115).
 6

 7          In January 2021, counsel for Plaintiffs Samantha A. Martin, Esq. found out that she was
 8   pregnant with a due date in August 2021. It is Ms. Martin’s intention to take maternity leave
 9   from August 2021 until the end of October/beginning of November 2021 depending on her health
10   and the health of the child. During that time, Ms. Martin will not be available for any depositions
11   and will have limited availability to review the necessary expert disclosures. Furthermore, the
12   parties anticipate that there will be numerous depositions that need to be taken to fully litigate all
13   of the claims and defenses in this matter. The two hundred and forty (240) day extension of time
14   will ensure that the parties have ample time to conduct any and all discovery necessary for this
15   matter. The parties recognize that this is a lengthy discovery period but given Ms. Martin’s
16   pregnancy as well as all of the claims, defenses and parties at issue here, they believe that the two
17   hundred and forty (240) day extension is necessary. As such, the parties agree that an additional
18   two hundred and forty (240) days are needed to disclose experts, complete party and witness
19   depositions and complete discovery.
20          I.      Discovery Completed to Date
21               1. A Joint Discovery Plan and Scheduling Order (ECF No. 39) was filed on
22                  October 23, 2019.
23               2. Plaintiff served their Initial FRCP Disclosures on October 28, 2019.
24               3. Defendant Tropicana De, LLC served their Initial FRCP Disclosures on October
25                  29, 2019.
26               4. Defendant Clark County, et. al. served their FRCP 26 Initial Disclosures on
27                  October 30, 2019.
28               5. Defendant Clark County, et. al served their FRCP 26 First Supplemental
                    Disclosures with exhibits on February 25, 2020.


                                                       6
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 7 of 10


 1            6. Plaintiffs propounded their First Set of Discovery to Defendant Tropicana on
 2               February 12, 2020and received Tropicana’s Responses on April 27, 2020.
 3            7. Plaintiffs propounded their First Set of Written Discovery to Defendant Clark
 5               County, et. al. on February 12, 2020 and received their response on April 29,
 6               2020.
 7            8. Defendant Clark County, et. al. served their Second Supplemental FRCP26
 8               disclosures and exhibits on April 29, 2020.
 9            9. Defendant Clark County, et. al. propounded their first set of written discovery on
10               Plaintiffs on April 21, 2020 and received their response on June 9, 2020.
11            10. Plaintiffs propounded Second Set of written discovery on Defendant Clark
12               County on April 13, 2020.
13            11. Plaintiffs propounded Third Set of written discovery on Defendant Clark County
14               on June 9, 2020 and received their response on April 10, 2020 and received their
15               response on July 30, 2020.
16            12. Plaintiffs propounded Second Set of written discovery on Defendant Tropicana
17               on June 11, 2020 and received their responses on August 21, 2020.
18            13. Defendant Clark County, et. al. served their Third Supplemental FRCP26
19               disclosures and exhibits on June 26, 2020,
20            14. Defendant Clark County, et. al. served their Fourth Supplemental FRCP26
21               disclosures and exhibits on July 30, 2020,
22            14. The deposition of Terry Kukyendoll was set for October 6, 2020 but needs to be
23               re-noticed.
24            15. The deposition of Recccah Taylor was set for October 7, 2020 but needs to be re-
25               noticed.
26            16. The deposition of Sasha Scott was set for October 7, 2020 but needs to be re-
27               noticed.
28            17. The deposition of Gloria Maldonado is TBD.
              18. The deposition of Audra Gutierrez is TBD.


                                                  7
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 8 of 10


 1                  19. The deposition of Anthony Diggs is TBD.
 2                  20. The deposition of Valerie Shyface is TBD.
 3                  21. The deposition of Anne Sullivan is TBD.
 5                  22. The deposition of Michelle Brown is TBD.
 6                  23. The deposition of Traci Silva is TBD.
 7                  24. The deposition of Mark Perkinson is TBD.
 8           II.       Description of Additional Proposed Discovery
 9           The parties discussed what additional discovery needs to be completed in this matter. It
10   was determined that, in order to fully litigate and investigate all alleged claims and defenses, the
11   parties need to engage in the following:
12                  1. Depositions of parties and witnesses.
13                  2. Additional disclosure of documents and written discovery.
14                  3. Retention of experts.
15                  4. Disclosure of all experts and their reports as well as depositions of the same.
16                  Proposed Schedule for Completing All Remaining Discovery
17           The parties wish to extend the dates for discovery as follows:
18                                                                Current Dates                  Proposed Dates
19    Last day to amend pleadings or add parties                  January 14, 2021               September 10, 2021
20    Last day to serve Initial Expert Disclosures                January 14, 2021               September 10, 2021
21    Last day to serve Rebuttal Expert Disclosures               February 12, 2021              October 8, 2021
22    Last day to complete discovery                              April 14, 2021                 December 10, 2021
23    Last day to file dispositive motions             May 14, 2021                    January 7, 2022
                                                        If dispositive motions are filed, the deadline
24
                  Joint Pretrial Order February 7, 2022 for filing the joint pretrial order will be suspended until 30 days after
                                                                     decision on the dispositive motions or further court order.
25
             III.      Reasons Why Good Cause Exists to Extend Expert Discovery Deadlines

26
             FRCP 16(b)(5) provides that the scheduling order “shall not be modified” except upon

27
     a showing of good cause. The purpose of this rule is “to offer a measure of certainty in pretrial

28
     proceedings, ensuring that at some point both the parties and pleadings will be fixed.” Nutton v.
     Sunset Station, Inc., Nev. Adv. Rep. 34, 357 P.3d 966, 971 (Nev. App. 2015). Good cause is


                                                              8
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 9 of 10


 1   established by showing that the current deadline cannot be met despite the requesting party’s
 2   diligence in attempting to meet said deadline. Diligence in attempting to meet a deadline may be
 3   determined by considering the explanation for the untimely conduct; the importance of the
 5   requested untimely action; the potential prejudice in allowing the untimely conduct; and the
 6   availability of a continuance to cure such prejudice. Id. at 971-72.
 7           As outlined above, the parties have been engaged in extensive motion work relating to
 8   Plaintiffs various claims and the defenses to the same and, until recently, the parties were without
 9   an operative complaint fully outlining the parties involved in the litigation and the claims against
10   them. Parties were therefore unable to take depositions of any percipient witnesses, retain experts
11   or send out written discovery narrowly tailored to the claims at issue. With the parties finally
12   having an operative complaint from which to work, discovery can truly begin in this matter.
13   Additionally, now that Ms. Martin is pregnant with a due date in August 2021, the parties are
14   requesting additional time to allow for Ms. Martin’s post-partum recovery.
15           The parties recognize that this is the third discovery extension requested. However, given
16   the nature of this case and the extensive motion work up to this point, the parties agree that
17   additional time is needed to complete discovery and to fully litigate this matter. This request is
18   not being made in an attempt to delay the litigation of this matter but instead is being requested
19   as a result of the issues outlined above as well as the party’s inability to fully litigate the claim up
20   to this point.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     ///


                                                        9
     Case 2:19-cv-01394-GMN-VCF Document 119 Filed 03/17/21 Page 10 of 10


 1    The requested extension of time for completion of discovery will allow the parties and their
 2    counsel to fully litigate this matter.
 3

 5
       Date:__March 17, 2021_____________             Date:__March 17, 2021__________
 6
       RICHARD HARRIS LAW FIRM                        HAWKINS MELENDREZ, PC
 7
       /s/ Samantha A. Martin                         /s/ Martin I. Melendrez
 8     _____________________________                  ____________________________
       SAMANTHA A. MARTIN, ESQ.                       Martin I. Melendrez, Esq.
 9
       Nevada Bar No. 12998                           Nevada Bar No. 7818
10     801 South Fourth Street                        9555 Hillwood Drive, Suite 150
       Las Vegas, Nevada 89101                        Las Vegas, Nevada 89134
11     Attorneys for Plaintiffs                       Attorneys for Defendant
12
                                                      Tropicana DE, LLC

13
       Date:_March 17, 2021_______________
       OLSONCANNON GORMLEY &
14     STOBERSKI
15     /s/ Felicia Galati
16
       ____________________________
       Felicia Galati, Esq.
17     Nevada Bar No. 7341
       9950 West Cheyenne Avenue
18
       Las Vegas, NV 89129
19     Attorneys for Defendants
       Clark County, Gloria Maldonado,
20     Audra Guitierrez/Guerro,
21
                                           ORDER
22

23
               IT IS SO ORDERED.
24
               DATED this 17th day of March, 2021.
25

26

27                                                  _________________________
                                                    Cam Ferenbach
28                                                  United States Magistrate Judge



                                                     10
